

115 S1143 IS: Freedom from Discrimination in Credit Act of 2017
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1143IN THE SENATE OF THE UNITED STATESMay 17, 2017Mrs. Murray (for herself, Mr. Blumenthal, Mr. Booker, Ms. Duckworth, Mr. Franken, Mrs. Gillibrand, Ms. Hassan, Ms. Hirono, Mr. Markey, Mr. Menendez, Mr. Merkley, Mrs. Shaheen, Ms. Warren, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Equal Credit Opportunity Act to prohibit discrimination on account of sexual
			 orientation or gender identity when extending credit.
	
 1.Short titleThis Act may be cited as the Freedom from Discrimination in Credit Act of 2017.
		2.Prohibition
			 against discrimination on account of sexual orientation or gender
 identitySubsection (a)(1) of section 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is amended by inserting , sexual orientation, gender identity, after sex.
 3.DefinitionsSection 702 of the Equal Credit Opportunity Act (15 U.S.C. 1691a) is amended—
 (1)by striking subsections (f) and (g); and
 (2)by inserting after subsection (e) the following new subsections:
				
 (f)The term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth.
 (g)The term person means a natural person, a corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association.
 (h)The terms race, color, religion, national origin, sex, sexual orientation, gender identity, marital status, or age, used with respect to an individual, includes—
 (1)the race, color, religion, national origin, sex, sexual orientation, gender identity, marital status, or age, respectively, of another person with whom the individual is associated or has been associated; and
 (2)a perception or belief, even if inaccurate, concerning the race, color, religion, national origin, sex, sexual orientation, gender identity, marital status, or age, respectively, of the individual.
 (i)The term sex includes— (1)a sex stereotype;
 (2)pregnancy, childbirth, or a related medical condition; and (3)sexual orientation or gender identity.
 (j)The term sexual orientation means homosexuality, heterosexuality, or bisexuality.
 (k)Any reference to any requirement imposed under this title or any provision of this title shall be deemed to include a reference to the regulations of the Bureau under this title or the provision of this title in question..
 4.Relation to State lawsSection 705(a) of the Equal Credit Opportunity Act (15 U.S.C. 1691d(a)) is amended by inserting , sexual orientation, gender identity, after sex.